UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of October 2015 Commission File Number001-37542 CRH MEDICAL CORPORATION (Translation of registrant’s name into English) 578 - 999 Canada Place, World Trade Center Vancouver, British Columbia, CanadaV6C 3E1 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): DOCUMENTS INCLUDED AS PART OF THIS REPORT Exhibit Description Condensed Consolidated Interim Financial Statements for the three and nine months ended September 30, 2015 and 2014 Management's Discussion and Analysis of Financial Condition and Results of Operations for the three and nine months ended September 30, 2015 Canadian Form 52 - 109F2 - Certification of Interim Filings CEO Canadian Form 52 - 109F2 - Certification of Interim Filings CFO Press Release dated October 29, 2015 - "CRH Announces Third Quarter 2015 Results" Exhibits 99.1 and 99.2 of this report on Form 6-K are incorporated by reference into the Registrant's registration statements on Form S-8 (333-206945 and 333-206946) that have been filed with the Securities and Exchange Commission. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRH MEDICAL CORPORATION (Registrant) Date: October 29, 2015 By: /s/Richard Bear Name:Richard Bear Title:Chief Financial Officer
